DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
 	Claims 1-17 are pending with claims 14-15 being previously withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed October 25, 2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 over Nielsen (WO 2014/101920 A1) in view of Johannesson (US Patent 6,216,772) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nielsen (WO 2014/101920 A1) in view of Dewachter (WO 94/23822 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what orientations of the cylindrical filter container are substantially parallel, and whether it includes orientations that have an angle of +-5° or +-10° to the central axis of the drive train component.
Claim 17, line 10 recites “the filter container”, however the claim previously establishes “at least one cylindrical filter container”, and “each cylindrical filter container”. It is unclear whether “the filter container” references each instance of the at least one cylindrical filter container or one of the instances. 
Claim 17, line 11 recites “sidewall” without using proper antecedent basis. Thus, it is unclear whether sidewall is referencing the previously established sidewall of the cylindrical filter container or another sidewall.
	Claims 2-13 and 16 are indefinite based on their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO 2014/101920 A1) in view of Dewachter (WO 94/23822 A1).
	In regards to claim 1, Nielsen discloses a lubrication system for a wind turbine (10, Figs. 1-2), the lubrication system comprising:
a drive train component (gearbox 51, Figs. 5-6) of the wind turbine that requires lubrication, the drive train component defining a central axis along its axial direction (Figs. 5-6);
at least one or more pumps (56), 
a tubing system (Figs. 5-6, also see “hoses”, “pipes”), 
one or more lubricant reservoirs (wet sump in gearbox, or separation reservoir 61, Figs. 5-6), and 
a filtering system (Figs. 9-10), the filtering system comprising at least one cylindrical filter container (90), each cylindrical filter container comprising at least one filter element (92, 93, 94), each cylindrical filter container defining a central axis along its axial direction (Figs. 9-10). 
Nielsen does not disclose the filtering system being located on the drive train component and the central axis of each cylindrical filter container is oriented in a direction forming an angle of at least 10° with respect to a vertical direction such that the central axis of each cylindrical filter is substantially parallel to the central axis of the drive train component.
Dewachter discloses a filtering system (55) being located on a drive train component (35, Figs. 1-2) and a central axis of at least one cylindrical filter container being oriented in a direction forming an angle of at least 10° with respect to a vertical direction (Figs. 1-2) such that the central axis of the of at least one cylindrical filter container is substantially parallel to the central axis of the drive train component (Figs. 2-3A).
Nielsen discloses a filtering system, however does not disclose the filtering system located on the drive train component that the orientation of container forming an angle of at least 10° such that the central axis of each cylindrical filter is substantially parallel to the central axis of the drive train component. Dewachter, which is also directed to filter system for a gearbox, discloses that a filtering system mounted on the drive train component in a horizontal orientation parallel to the central axis of the drive train component which results an improved filtering system (Dewachter page 2, lines 19-21), reduced lengths of the lubricant runs, and easy replacement of the filter. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lubrication system of Nielsen by providing the filtering system being located on the drive train component and the central axis of each cylindrical filter container is oriented in a direction forming an angle of at least 10° with respect to a vertical direction such that the central axis of at least one cylinder filter container is substantially parallel to the central axis of the drive train component, as taught by Dewachter, to provide an improved filtering system (Dewachter page 2, lines 19-21), to reduce the length of the lubricant runs, and to enable easy replacement of the filter.
Furthermore, obviousness is supported since it has been held that rearrangement of parts is not patentable (see MPEP 2144.04 VI (C)). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). In this case, since the particular positioning and/or orientation of the filtering system does not appear to critical, the arrangement of the filtering system appears to be a matter of rearrangement of parts.  
In regards to claim 3, the modified system of Nielsen comprises the filtering system forms a first and a second end (Nilesen Figs. 5-6, 9-10; Dewachter Figs. 3A, 4), the first end being in fluid communication with the one or more lubricant reservoirs (Nielsen Figs. 5-6), the second end being in fluid communication with a lubrication point on the drive train component, and wherein the lubricant enters at the first end of the filtering system and exits at the second end of the filtering system (Nilesen Figs. 5-6, Dewachter Figs. 3A, 4).
	In regards to claim 4, the modified system of Nielsen comprises the at least one filter element of the filtering system comprises a first and a second filter element (Nielsen 92, 93, Figs. 9-10) arranged fluidly in parallel to each other (Nielsen page 5, line 23, also Figs. 9-10; filters 92, 93 both admit fluid flow in parallel to exit 102).
	In regards to claim 5, the modified system of Nielsen comprises at least one of the cylindrical filter container(s) comprises at least two filter elements (Nielsen 92, 93, 95, Nielsen Figs. 9-10), the filter elements being arranged adjacent to each other along the central axis of the cylindrical filter container (Nielsen Figs. 9-10).
In regards to claim 6, the modified system of Nielsen comprises the filtering system is mounted directly on a drive train component (Dewachter Figs. 1, 2, 3A) of the wind turbine (note that the envisioned combination would mount the filtration system on the gearbox of the wind turbine in Nielsen).
	In regards to claim 7, the modified system of Nielsen comprises the filtering system is configured to deliver lubricant directly to the drive train component (51) of the wind turbine through a single tube (Nielsen Figs. 5-6, also see “pipes”, Nielsen page 6, line 9) connecting the filtering system and the drive train component (Nielsen Figs. 5-6).
	In regards to claim 8, the modified system of Nielsen comprises at least one filter element forms part of a pipeline of the lubrication system (Nielsen Figs. 5- 6; page 6, lines 7-13).
	In regards to claim 9, the modified system of Nielsen contains the filter elements comprised in the filtering system have a diameter and have a length, however do not disclose the specific diameter and length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubrication system of Nielsen by providing the diameter and length within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 11, the modified system of Nielsen comprises the filtering system is configured for outside-in filtration (Nielsen Figs. 9-10).
	In regards to claim 12, the modified system of Nielsen comprises the central axis of each cylindrical filter container is oriented in a direction forming an angle in the range between 70° and 110° with respect to the vertical direction (Nielsen Figs. 5-6, Dewachter Figs. 1, 2, 3A, 4).
	In regards to claim 13, the modified system of Nielsen comprises the lubrication system further comprises a heat-exchanging element arranged in or immediately adjacent to the filtering system (Nielsen page 5, line 8; page 11, line 20).
	In regards to claim 16, the modified system of Nielsen comprises the at least one cylinder filter container (Fig. 10) includes a first end (bottom) and an opposite second end (top) and wherein lubricant enters each cylinder filter container at the first end (at 91 which flows upwards in 101) and exits each cylinder filter container at the second end (at outlet 104).
	In regards to claim 17, Nielsen discloses a lubrication system for a wind turbine (10, Figs. 1-2), the lubrication system comprising:
a drive train component (gearbox 51, Figs. 5-6) of the wind turbine that requires lubrication, the drive train component defining a central axis along its axial direction (Figs. 5-6);
at least one or more pumps (56), 
a tubing system (Figs. 5-6, also see “hoses”, “pipes”), 
one or more lubricant reservoirs (wet sump in gearbox, or separation reservoir 61, Figs. 5-6), and 
a filtering system (Figs. 9-10), the filtering system comprising at least one cylindrical filter container (90), each cylindrical filter container comprising at least one filter element (92, 93, 94), each cylindrical filter container including a sidewall that extends a length between a first and an opposite second end and defining a central axis along its axial direction (Figs. 9-10). 
Nielsen does not disclose the filtering system being located on the drive train component, wherein the filter container is attached to drive train component such that the length of the sidewall extends in a direction along the central axis of the drive train component, and wherein the central axis of each cylindrical filter is oriented in a direction forming an angle of at least 10° with respect to a vertical direction.
Dewachter discloses a filtering system (55) being located on a drive train component (35, Figs. 1-2), wherein a filter container is attached to drive train component such that a length of a sidewall extends in a direction along the central axis of the drive train component (Figs. 2, 3A, 4), and a central axis of at least one cylindrical filter container being oriented in a direction forming an angle of at least 10° with respect to a vertical direction (Figs. 1-2).
Nielsen discloses a filtering system, however does not disclose the filtering system located on the drive train component that the orientation of container forming an angle of at least 10° with the cylindrical filter container being attached such the length of the sidewall extends in a direction along the central axis of the drive train component. Dewachter, which is also directed to filter system for a gearbox, discloses that a filtering system mounted on the drive train component in a horizontal orientation with a filter container attached such that the sidewall extends along the central axis of the drive train component which results an improved filtering system (Dewachter page 2, lines 19-21), reduced lengths of the lubricant runs, and easy replacement of the filter. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lubrication system of Nielsen by providing the filtering system being located on the drive train component, wherein the filter container is attached to drive train component such that the length of the sidewall extends in a direction along the central axis of the drive train component, and wherein the central axis of each cylindrical filter is oriented in a direction forming an angle of at least 10° with respect to a vertical direction, as taught by Dewachter, to provide an improved filtering system (Dewachter page 2, lines 19-21), to reduce the length of the lubricant runs, and to enable easy replacement of the filter.
Furthermore, obviousness is supported since it has been held that rearrangement of parts is not patentable (see MPEP 2144.04 VI (C)). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). In this case, since the particular positioning and/or orientation of the filtering system does not appear to critical, the arrangement of the filtering system appears to be a matter of rearrangement of parts.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO 2014/101920 A1) in view of Dewachter (WO 94/23822 A1), and in further view of Nylen (US Patent 2,816,662).
	The modified lubrication system of Nielsen comprises the cylindrical filter container of the filtering system is mounted to the lubrication system (Nielsen Figs. 9-10 with a base/block on lower end 91; also see Johannesson Fig. 1)
	The modified lubrication system of Nielsen lacks mounting by at least one releasable clamp.
	Nylen discloses a filter container (10) of a filtering system is mounted by at least one releasable clamp (26, 32, Fig. 1).
	Nielsen discloses a lubrication system with a cylindrical filter container that is mounted to the lubrication system, however does not disclose the mounting is by at least one releasable clamp. Nylen, which is also directed to a cylindrical oil filter, discloses a releasable clamp which facilitates cleaning and changing of the filter (Nylen Col. 4, lines 37-55). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubrication system of Nielsen by mounting the filter container by at least one releasable clamp, as taught by Nylen, to facilitates cleaning and changing of the filter (Nylen Col. 4, lines 37-55).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO 2014/101920 A1) in view of Dewachter (WO 94/23822 A1), and in further view of Evanovich (US 2008/0023389).
	The modified lubrication system of Nielsen contains all of the claimed elements as set forth in the rejection of claim 1, except the filtering system is configured for inside-out filtration.
	Evanovich discloses a known filtering system configured for inside-out filtration (par. 6).
Nielsen discloses a cylindrical filter, however does not disclose inside-out filtration. Evanovich, which is also directed to a filter system for a lubrication system (par. 5), discloses that the filters with inside-out flow result in larger particles on the up-stream side of the filter remain in the center and are easily removed with the filter element (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubrication system of Nielsen by providing inside-out filtration, as taught by Evanovich, to easily remove larger particles which remain in the center of the filter element (Evanovich par. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

11/7/2022


/Christopher Verdier/Primary Examiner, Art Unit 3745